On the Merits.
The intervenors, the heirs of Lane and Ed. Waller, have appealed from a judgment dismissing their interventions as of nonsuit, and assigned for error “ that the district judge permitted their interventions to be filed and ordered to be served; that before citations could be served and returned, the plaintiffs caused their interventions to be dismissed, when no issues or answers were filed either by the plaintiff or defendant.”
The record shows that the citations on the interventions were served, but before the specified delay expired, and before issue was formed thereon either by default or answer, the plaintiff caused the default taken by her against the defendant to be confirmed and the interventions dismissed. This, under the authority of Perkins v. Perkins, 20 An. 257, was irregular and premature. Issue should have been joined.
It is therefore ordered that the judgment appealed from as to the appellees and appellants be reversed, and the cause remanded to be proceeded in according to law. Costs of appeal to be paid by appellees.